SYSTEM AND METHOD FOR FACILITATING REMOVAL OF TRAPPED TOOL FROM COMPOSITE STRUCTURE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 and 13-20 allowable. The restriction requirement between inventions and species, as set forth in the Office action mailed on 6/25/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 10-11 and 19, directed to Species II and III no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-11 and 13-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the closest identifiable art, Rametsteiner et al. (US20190315069) teaches a method for constructing a composite structure using a tool having a plurality of pieces (760, 780), the method comprising: assembling the plurality of pieces of the tool, including making a connection between two or more pieces of the plurality of pieces (760, 780) using an adhesive mixed ([0032]) with an induction heatable material (perforated metal, steel, [0105-106]); [0117]; [0032]; Fig. 7); applying one or more plies (770) of a material around the connection between the two or more pieces ([0119]) (Fig. 7); curing the one or more plies (770) of the material to create the composite structure, such that the two or more pieces are trapped within the composite structure by the connection [0119]); exposing the adhesive at the connection to an electromagnetic induction (897) in order to generate heat in the induction heatable material and thereby loosen the connection between the two or more pieces ([0120]; Fig. 8).  Rameststeiner et al. does not teach removing by pulling each of the two or more pieces individually from within the composite structure, therefore the claim and it’s dependencies are allowed.  For similar reasons independent claim 13 and it’s dependencies are also allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723